Order entered September 17, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00869-CR

                                  ALEXIA REYES, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-33196-R

                                            ORDER
       Before the Court is appellant’s September 13, 2018 motion for extension of time to file
her brief. In her motion, appellant states she is unable to file her brief because a portion of the
reporter’s record has not been filed.
       We ORDER court reporter Anne Meredith to file, within TEN DAYS OF THE DATE
OF THIS ORDER, either (1) the reporter’s record from the April 25, 2018 revocation hearing
or (2) written verification that appellant has not paid or made arrangements to pay for the
reporter’s record of the hearing. We will defer ruling on appellant’s extension motion until
either the supplemental reporter’s record of the April 25 hearing or the court reporter’s written
verification has been filed.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE